       Case 3:20-cr-03126-GPC Document 30 Filed 03/10/21 PageID.56 Page 1 of 1




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,              Case No. 20-CR-3126-GPC
 9
                 Plaintiff,                 ORDER OF DISMISSAL
10
           v.                               AND JUDGMENT
11
     LEONARD CHAVARIN,
12
                 Defendant
13

14

15        The court, having read and considered the Government’s Motion to Dismiss the
16 case, and finding good cause therein,

17        HEREBY ORDERS that this case is dismissed, with prejudice.
18        IT IS SO ORDERED.
19
     Dated: March 10, 2021
20

21

22

23

24

25

26
27

28



30
